 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   LORI ADAMS-BENJAMIN,                                 Case No.: 19-CV-2029 JLS (AGS)
12                                          Plaintiff,
                                                          ORDER DENYING WITHOUT
13                          vs.                           PREJUDICE PLAINTIFF’S MOTION
                                                          TO PROCEED IN FORMA
14
                                                          PAUPERIS
15   CHAD WOLF, Acting Secretary of the
     Department of Homeland Security                      (ECF No. 2)
16
                                          Defendant.
17
18          Presently before the Court is Plaintiff Lori Adams-Benjamin’s Motion to Proceed in
19   Forma Pauperis (“IFP”) (“Mot.,” ECF No. 2). On October 22, 2019, Plaintiff, proceeding
20   pro se, filed a Complaint alleging employment discrimination and retaliation against
21   Defendant Kevin K. McAleenan, 1 Acting Secretary of the Department of Homeland
22   Security. See generally ECF No. 1 (“Compl.”).
23          All parties instituting any civil action, suit, or proceeding in a district court of the
24   United States, except an application for a writ of habeas corpus, must pay filing and
25   ///
26
27
     1
      Mr. McAleenan has since resigned. Chad Wolf assumed the office of Acting Secretary of the Department
28   of Homeland Security on November 13, 2019.
                                                     1
                                                                                      19-CV-2029 JLS (AGS)
 1   administration fees totaling $400. 2 28 U.S.C. § 1914(a). A court may, however, in its
 2   discretion, allow a plaintiff to proceed without paying these fees if the plaintiff seeks leave
 3   to proceed IFP by submitting an affidavit demonstrating the fees impose financial hardship.
 4   See 28 U.S.C. § 1915(a); Escobeda v. Applebees, 787 F.3d 1226, 1234 (2015). Although
 5   the statute does not specify the qualifications for proceeding IFP, the plaintiff’s affidavit
 6   must allege poverty with some particularity. Escobeda, 787 F.3d at 1234. Granting a
 7   plaintiff leave to proceed IFP may be proper, for example, when the affidavit demonstrates
 8   that paying court costs will result in a plaintiff’s inability to afford the “necessities of life.”
 9   Id. The affidavit, however, need not demonstrate that the plaintiff is destitute. Id.
10           In Escobeda, for example, the filing fees constituted forty percent of the plaintiff’s
11   monthly income before factoring in her expenses. Id. at 1235. Taking into account the
12   plaintiff’s rent and debt payments, the filing fee would have required the entirety of two
13   months’ worth of her remaining funds, meaning that the plaintiff “would have to forgo
14   eating during those sixty days, to save up to pay the filing fee.” Id. Under those
15   circumstances, the Ninth Circuit determined that paying the filing fee would constitute a
16   significant financial hardship to the plaintiff. Id. Accordingly, the court reversed the
17   magistrate judge’s ruling denying the plaintiff IFP status. Id. at 1236.
18           Here, the Court concludes that Plaintiff has not met her burden of demonstrating that
19   payment of the filing fee would constitute an undue financial hardship. Plaintiff’s affidavit
20   indicates her gross monthly income is $4,014.30, Mot. at 1–2, and her monthly expenses
21   total $3,135.34. Id. at 5. The sum of her individually listed expenses, however, is
22   $5,480.45. Id. at 4–5. Due to the discrepancy in Plaintiff’s affidavit, the Court is unable
23   to determine whether Plaintiff can afford her monthly obligations in addition to the
24   requisite filing fee. Potentially, Plaintiff has a monthly surplus of $800, more than twice
25
26
27   2
      In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See 28
     U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff. June 1,
28   2016)). The additional $50 administrative fee does not apply to persons granted leave to proceed IFP. Id.
                                                              2
                                                                                               19-CV-2029 JLS (AGS)
 1   the amount of the filing fee. Plaintiff also indicates that she has $1,000 in cash and $1,000
 2   in her savings account. Id. at 2. It is unclear why Plaintiff is unable to use these funds to
 3   pay the administrative filing fee.
 4         Further, Plaintiff lists expenses beyond those necessary for life. For example,
 5   Plaintiff budgets $199 per month for cable and $217 per month for public storage. Id. at
 6   4. Plaintiff’s discretionary spending therefore exceeds the cost of the filing fee. Because
 7   it appears Plaintiff has sufficient income to afford life’s necessities in addition to the filing
 8   fee, the Court DENIES WITHOUT PREJUDICE Plaintiff’s Motion.
 9                                          CONCLUSION
10         Good cause appearing, IT IS HEREBY ORDERED that:
11         1.     Plaintiff’s Motion pursuant to 28 U.S.C. § 1915(a) (ECF No. 2) is DENIED
12   WITHOUT PREJUDICE;
13         2.     Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE for failure
14   to prepay the filing fee mandated by 28 U.S.C. §1914(a); and
15         3.      Plaintiff is GRANTED thirty (30) days from the date on which this Order is
16   electronically docketed to either (1) pay the entire $400 statutory and administrative filing
17   fee, or (2) file a new IFP Motion alleging she is unable to pay the requisite fees.
18          IT IS SO ORDERED.
19
20   Dated: January 28, 2020
21
22
23
24
25
26
27
28
                                                    3
                                                                                   19-CV-2029 JLS (AGS)
